FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                  October 28, 2011
                      UNITED STATES COURT OF APPEALS
                                                   Elisabeth A. Shumaker
                                                                     Clerk of Court
                                  TENTH CIRCUIT



 AARON EUGENE SMITH,

                 Petitioner–Appellant,                    No. 11-8023
          v.                                    (D.C. No. 2:09-CV-00257-ABJ)
 EDDIE WILSON, Wyoming                                     (D. Wyo.)
 Department of Corrections State
 Penitentiary Warden; GREGORY A.
 PHILLIPS, Wyoming Attorney
 General,

                 Respondents–Appellees.


               ORDER DENYING CERTIFICATE OF APPEALABILITY *


Before O’BRIEN, McKAY, and TYMKOVICH, Circuit Judges.



      Petitioner seeks a certificate of appealability to appeal the district court’s

denial of his § 2254 habeas petition. After a jury found him guilty of first degree

murder and other weapons charges, Petitioner filed a motion for a new trial based

on newly discovered evidence of alleged juror bias. The state district court

denied his motion, and the Wyoming Supreme Court affirmed. See Smith v. State,



      *
        This order is not binding precedent except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
190 P.3d 522 (Wyo. 2008).

      To appeal the denial of his habeas petition, Petitioner must obtain a

certificate of appealability. See 28 U.S.C. § 2253(c)(1). In denying Petitioner’s

habeas petition, the district court concluded that the Wyoming Supreme Court did

not unreasonably apply the law, nor did Petitioner provide clear and convincing

evidence that the state court’s factual decisions were clearly erroneous. We agree

with the district court, and have nothing to add to that court’s thorough analysis.

      After carefully reviewing Petitioner’s brief and the record on appeal, we

conclude that reasonable jurists would not debate whether the district court erred

in dismissing the petition. See Slack v. McDaniel, 529 U.S. 473, 484 (2000). We

therefore DENY the application for a certificate of appealability and DISMISS

the appeal.



                                               ENTERED FOR THE COURT


                                               Monroe G. McKay
                                               Circuit Judge




                                         -2-